Citation Nr: 1123175	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for chronic pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by which the RO, in pertinent part, denied entitlement to the benefit sought herein.

In July 2009, the Veteran testified at a hearing before the undersigned via video teleconference technology.  A transcript of the hearing has been associated with the claims file.

In a March 2010 decision, the Board denied entitlement to service connection for chronic pain syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In November 2010, the Veteran, through an attorney, and VA's General Counsel filed a Joint Motion for Remand (JMR) before the Court asking that the issue on appeal be remanded for further consideration by the Board.  Later that month, the Court granted the JMR, and this matter is again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for chronic pain syndrome.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

The Veteran is seeking service connection for chronic pain syndrome.  The question herein is whether she actually suffers from the claimed condition, as a current disability is a prerequisite to the granting of service connection.  38 C.F.R. § 3.303 (2010); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  

The Veteran has been granted service connection for a chronic low back disability, which is rated 40 percent disabling; a chronic right knee disability, which is rated 10 percent disabling; and residuals of a chip fracture of the second toe of the left foot, which is rated zero percent disabling.  The toe disability does not appear to present a problem for the Veteran.  She has complained of pain related to the other two service-connected disabilities. 

The Board observes that in addition to the service-connected disabilities that are productive of pain, pain is a manifestation of many of the Veteran's nonservice-connected disabilities.  The pain producing disabilities entail the left knee, ankles, legs, wrists, and left shoulder.  On at least one occasion, headaches were said to be associated with chronic pain.

The Veteran's medical treatment records are voluminous.  She has attended a chronic pain support group for years.  Despite the foregoing, the record contains only two mentions of chronic pain syndrome.  In September 2007, there was an impression of "chronic pain syndrome?"  In October 2007, there was a finding of chronic pain syndrome.  The Veteran has had quite a bit of contact with the healthcare community since October 2007, but there have been no other competent medical findings of chronic pain syndrome.

Nonetheless, because the record contains at least one apparently definitive diagnosis of chronic pain syndrome and because pain is a factor in some of the Veteran's service-connected disabilities, the Board will ask that an examination be scheduled to determine whether the Veteran suffers from chronic pain syndrome, and, if so, whether that disability is related to service or to another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The examination instructions are to be found in the first paragraph below.  

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  Schedule a VA medical examination to determine whether the Veteran suffers from chronic pain syndrome that is a disability distinct from the symptom of pain caused by her various orthopedic disabilities.  If so, indicate whether it is at least as likely as not (50 percent or greater likelihood) that such disability is related to service or was caused or chronically worsened by any of the Veteran's service-connected disabilities.  In conjunction with the examination, the examiner must review all pertinent documents in the claims files and indicate in the examination report that the requested record review took place.  A rationale for all opinions and conclusions should be provided.

2.  Undertake any other development deemed necessary and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  The Veteran and her representative should be given an opportunity to respond to the supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

